DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I (claims 10-16) in the reply filed on 03/02/22 is acknowledged.
Claims 20-27, 29, 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/22.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 is objected to for having grammatical errors, extra commas, and/or extra words. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 references the processor being electrically coupled to “sensors” when it is unclear which of the sensors of claim 10 the processor is electrically coupled to. 
Claim 16 is indefinite for not depending from any claim. For the purposes of examination, this will be understood to depend from claim 10.
The claim is further indefinite for claiming “said sensor” when claim 10 has referred to many sensors. It is unclear which of the sensors is being referred to herein. Additionally, it is unclear how one sensor is actually a plurality of sensors. As the Examiner best understands one sensor cannot actually be multiple sensors, but clarification is requested if the Examiner is mistaken. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 20060079740 A1 ) hereinafter known as Silver in view of Turner et al. (US 20050165317 A1) hereinafter known as Turner.
Regarding claim 10 Silver discloses a medical device comprising:
a percutaneous stent ([0157]) comprising one or more sensors positioned within/upon the valve ([0047]);
a balloon catheter ([0112]) comprising one or more sensors ([0337]).
but is silent with regards to the stent including a heart valve.
However, regarding claim 10 Turner teaches that stents carrying sensors can include a heart valve ([0070]). Silver and Turner are involved in the same field of endeavor, namely medical devices. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sensor carrying device of Silver so that it included a heart valve such as is taught by Turner since heart valves are implanted within the vasculature and would function to achieve the purpose of Silver while also replacing a faulty valve, thus minimizing the number of implanted devices within a patient.
Regarding claims 11-12 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
wherein Silver further discloses said sensor on the catheter is an accelerometer (which detects acceleration/tile/vibration/shock/rotation), pressure sensor, contact sensor, position sensor, chemical sensor, metabolic sensor, mechanical stress sensor, or temperature sensor ([0132] chemical sensor). 
claim 13 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
wherein Silver further discloses an electronic processor positioned upon/inside the valve/catheter which is electrically connected to the sensors ([0254] signal processing unit); and 
wherein Turner further teaches an electronic processor positioned upon/inside the valve which is electrically coupled to sensors ([0070] and [0030] communication means comprises a microchip).
Regarding claim 14 the Silver Turner Combination teaches the medical device of claim 13 substantially as is claimed,
wherein Turner further teaches the electric coupling is wireless ([0029]-[0030]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Silver and Turner as is applied above in view of Shuros et al. (US 7643879 B2) hereinafter known as Shuros.
Regarding claim 15 the Silver Turner Combination teaches the medical device of claim 13 substantially as is claimed,
wherein Turner further teaches the system includes a memory coupled to the processor ([0048]) but is silent with regards to the memory being positioned upon/inside the valve/catheter.
However, regarding claim 15 Shuros teaches a memory which is implanted within the body (Column 5 lines 9-10; storage module 212). Silver and 
Further, the positioning of the memory on the heart valve/catheter as opposed to implantation at a different location would have likewise been obvious to the person of ordinary skill, since it appears the device would function equally with the memory located in either location: it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 16 the Silver Turner Combination teaches the medical device of claim 1 substantially as is claimed,
but is silent with regards to the density of sensors.
However, regarding claim 16 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Silver Turner Combination so that there was any density of sensors, based on the property being measured and how precise of a measurement is desired by the clinician. For example, Shuros teaches 11 sensors positioned around an opening of a heart valve (Figure 8 item 806b). While Shuros doesn’t disclose the dimensions of the heart valve, a native valve annulus of an adult is around 2.5-3.5 cm, meaning there is at least 1 sensor per square cm around the annulus of the valve. Silver and Shuros are involved in the same field of endeavor, namely medical devices with sensors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical device of the Silver Turner Combination so that it had any density of sensors desired, including at least 1 sensor/cm2 such as is taught by Shuros first, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, and second, since a clinician would understand how to optimize the number of sensors based on the desired parameter they are measuring and how much sensitivity is desired..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/17/22